AP-77,030
         FILED IN                                                          COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS                                                                  AUSTIN, TEXAS
                                                                        Transmitted 12/29/2014 9:11:55 PM
     December 29, 2014                                                    Accepted 12/30/2014 8:06:43 AM
                                                                                            ABEL ACOSTA
   ABEL ACOSTA, CLERK
                                          NO. AP-77,030                                           CLERK


                                              IN THE
                               COURT OF CRIMINAL APPEALS
                                            OF TEXAS



                                  MATTHEW LEE JOHNSON,
                                            Appellant

                                                 v.



                                     THE STATE OF TEXAS,
                                                      Appellee


                         STATE'S MOTION FOR LEAVE TO FILE BRIEF
                                   EXCEEDING WORD LIMIT




        TO THE HONORABLE COURT OF CRIMINAL APPEALS:


                 THE STATE OF TEXAS, by and through the Criminal District Attorney of

        Dallas County, respectfully requests leave to file a brief exceeding the 37,500-

        word limit. In support of this motion, the State would show the following:

                                                I.


                 Appellant is confined pursuant to the judgment and sentence of the 363rd
        Judicial District Court of Dallas County, convicting him of the capital murder of

        Nancy Harris. On November 8, 2013, the jury answered the special issues so as to

        support the imposition of a death sentence, and the trial court sentenced him to

        death.     Appeal to this Court is automatic.     After requesting two extensions,
Appellant filed his brief on August 1, 2014.        An amended brief was filed on

August 21, 2014.     The State's brief was originally due on September 2, 2014, but

the deadline was extended until tomorrow, December 31, 2014. The State timely

tenders its brief along with this motion.       The State's brief is 42,769 words in

length (excluding caption, table of contents, index of authority, statement regarding

oral argument, statement of the case, summary of the argument, signature,

certificate of compliance, and certificate of service).

                                          II.


      Rule 9.4(i)(2)(A) provides that a brief on direct appeal in a death penalty

case is limited to 37,500 words if computer-generated.       Rule 9.4(i)(4), however,

provides that this Court may, on motion, permit a longer brief.             The State

respectfully requests permission to exceed the word limit by 5,269 words for the

following reasons:

      Appellant's brief contains 65 issues and is 148 pages long.       Nearly half of

the issues pertain to jury selection, all of which required an in-depth analysis of

each of the specified jurors' responses on their questionnaires and during

individual voir dire. Additionally, several of the issues contained in Appellant's

brief contain conclusory statements but not a full application of the law to the facts.

The State has attempted to fully address the merits of Appellant's claims in

addition to its arguments regarding preservation and harm.           Finally, in three
issues, Appellant challenged the trial court's charge to the jury during the

punishment phase. These three issues contain 76 sub-issues.        As above, the State

attempted to briefly address each of the issues.

                                          III.


      The State responded with brevity where possible.           That said, given the

serious nature of the case and the issues presented, a factual and legal analysis of

some depth was required.

                                          IV.


      For all of the foregoing reasons, counsel respectfully requests leave to file a

brief that exceeds the word limit provided in Tex. R. App. P. 9.4(i)(2)(A).



      WHEREFORE, PREMISES CONSIDERED, the State respectfully requests

the Court grant the State's request for leave to file a brief exceeding the word limit.

                                                     Respectfully submitted,


                                                     cmL ^r/otJL—
Craig Watkins                                        Christine Womble
Criminal District Attorney                           Assistant District Attorney
Dallas County                                         State Bar No. 24035991
                                                     Frank Crowley Courts Bldg
                                                     133 N. Riverfront Blvd., LB-19
                                                     Dallas, Texas 75207-4399
                                                     (214) 653-3625 phone
                                                     (214) 653-3643 fax
                                                     CWomble(a>dallascounty.org
                           Certificate of Service


      I certify that a true copy of this motion was served on John Tatum, counsel

for Appellant, 990 South Sherman Street, Richardson, Texas, 75081, via email on

December 30, 2014.


                                                 (ibtLcHi*
                                                        /otulk
                                                 Christine Womble